Citation Nr: 9926512	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1971.

This appeal arose from a December 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  This decision was confirmed and 
continued by rating actions issued in June 1993 and August 
1995.  In September 1995, the veteran testified at a personal 
hearing; in October 1995, the hearing officer issued a rating 
action which continued the denial of the requested benefit.  
In April 1996, the Board of Veterans' Appeals (Board) 
remanded this case for additional development.  Decisions 
were rendered in December 1997 and May 1999 which confirmed 
the denial of the benefit sought.


FINDING OF FACT

The veteran's subsequently diagnosed PTSD has not been shown 
to have had its origin in his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's DD-214 form indicated that he was not involved 
in any campaigns or combat and received no injuries.  His 
personnel records reflect that he was in Vietnam from May 30, 
1970 to January 7, 1972.  He has been awarded the National 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He received no combat badges.  His 
primary military occupation was wheeled vehicle repairman.

The veteran's service medical records do not reflect any 
complaints of or treatment for a psychiatric disorder.  The 
veteran's separation examination showed no complaints of 
nervousness or depression.  The objective examination was 
negative.

A March 1986 VA outpatient treatment record noted his 
complaints of nervousness and depression.  A VA examination 
performed in July 1986 noted no complaints of a psychiatric 
nature.  In August 1986, the psychiatric service noted that 
he was under stress due to his finances and his state of 
health.  On the 21st of August, he stated that he had been a 
wheeled vehicle mechanic in Vietnam.  He commented that he 
had had no traumatic life-threatening events while in Vietnam 
which he still experiences.  A long history of alcohol abuse 
which had begun in his teens was noted.  The assessment was 
adjustment disorder with mixed features due to heart disease, 
unemployment and financial stresses.

The veteran was hospitalized at a VA facility between 
November and December 1988.  He had been admitted for a 
cardiac work-up for complaints of chest pain, which was 
essentially negative.  He was then sent for a psychological 
evaluation given the possibility that there could have been a 
psychiatric component to his chest pain.  He was alert, 
oriented, and he displayed appropriate thought content, mood 
and behavior.  At times, he appeared to be anxious and tense.  
He described a history of alcohol and drug abuse, nightmares, 
anger and occasional thoughts of harming others.  He also 
endorsed possible visual hallucinations, although he was 
vague about nightmares and flashbacks.  The impression was 
adjustment disorder with mixed emotional features and rule 
out PTSD.

Private psychological evaluations of the veteran were 
conducted in 1989.  On January 23, he admitted that he had 
not been involved in combat.  He reported anxiety and 
paranoia about leaving his house.  He described a lack of 
interest and a lack of positive feelings about anything.  He 
was married to his third wife, but he admitted to hopes that 
she would leave him.  He also endorsed a lack of feelings.  
During his tenure in Vietnam, he indicated that he had been a 
mechanic, stationed at a base camp in the rear.  He was 
engaged in ground surveillance, radar monitoring and 
surveying.  He reported being shot at once while on a survey, 
seeing another serviceman killed, and having the top of the 
jeep he was in shot off.  The MMPI noted that he was quite 
depressed and that he worried excessively.  He was also 
isolated and emotionally distant.  Possible diagnoses were 
somatization disorder, major depression and alcohol abuse.  
In March 1989, he admitted that he had always had a bad 
temper, and that he had begun to drink at age 15.  There was 
no evidence of a thought disorder or of any concentration 
deficits.  The MMPI was reviewed with caution, given the 
veteran's tendency to exaggerate.  The diagnostic impressions 
were alcohol dependence, adjustment disorder with depressed 
mood and an antisocial personality disorder.  A July 1989 
evaluation referred to the March 1989 MMPI results, which 
showed a potential for exaggeration.  He displayed a loss of 
interest, sleep disturbance, guilt, feelings of worthlessness 
and paranoid thinking.  The diagnosis was antisocial 
personality disorder.

The veteran submitted a statement in which he noted that he 
had been inadequately trained and that he was afraid that he 
would be the cause of someone else's death.  He indicated 
that his unit was engaged in target acquisition, surveying 
and ground surveillance.  He was in the motor pool.  As a 
consequence, he indicated that he was on the road a lot to 
pick up and deliver parts.  On one trip, he stated that he 
had gone by a village and saw bodies lying around; he felt 
badly that he had done nothing to bury the bodies.  On 
another occasion, he had to drive to Pleiku with a hangover; 
as he was going through a pass, the roof of the jeep got shot 
up, just missing him.  In September 1970, he saw a fellow 
soldier, by the name of LZ Davis, get killed.  When he got 
shot at in a convoy, he said that he froze.  He also claimed 
that he had shot a Vietnamese woman.

VA outpatient treatment records developed between November 
1991 and May 1992 reflected diagnoses of PTSD.  There was no 
evidence of any thought disorder, his mood was stable and his 
affect was appropriate. 

Additional VA outpatient treatment records developed between 
April 1991 and December 1994 continued to show diagnoses of 
PTSD.  He was also noted to suffer from depression and 
anxiety.  His mood was dysphoric and he was irritable.  

Between August and September 1994, the veteran was 
hospitalized at a VA facility.  He reported increasing 
depression and periodic suicidal ideation.  He had anhedonia, 
irritability, a decreased appetite and concentration and 
feelings of helplessness and hopelessness.  He also stated 
that he felt guilty about not being a combat veteran.  He 
claimed that he was experiencing anger and fear as the date 
of the anniversary of when he saw a Vietnamese village 
massacred.  He reported having bad dreams that he would not 
elaborate upon.  He also indicated that he had flashbacks and 
nightmares about Vietnam.  The Axis I diagnoses were PTSD and 
dysthymia.

The veteran was re-hospitalized at a VA facility in November 
1994.  He indicated that he was very anxious and that he had 
come to the hospital because he was shaking and was afraid to 
leave his house.  He avoided crowds and reported having 
flashbacks.  He reported episodes of anxiety which caused 
shaking, sweating and headaches.  He was obsessed with 
whether the doors were locked.  The mental status examination 
noted that his mood and affect were constricted.  His thought 
content revolved around Vietnam.  There was no evidence of 
paranoia or hallucinations.  The Axis I diagnoses were 
anxiety disorder, not otherwise specified and rule out PTSD.

In September 1995, the veteran testified at a personal 
hearing.  He stated that he had been a wheeled vehicle 
repairman in Vietnam.  He asserted that he would go out on 
convoys and would "ride shotgun."  He also reported that he 
had manned a machine gun on survey teams and had done guard 
duty on the perimeter.  After an attack by sappers, he 
reported that he had to pick up dead bodies.  He reported 
being subjected to incoming mortar rounds.  He also alleged 
that he had seen a village that had been wiped out and an 
American get hit by a sniper, although he did not know what 
had happened to him.

In December 1996, this case was forwarded to the U. S. Army 
and Joint Services Environmental Support Group (ESG).  It was 
indicated that it was impossible to determine who the veteran 
knew or what he personally witnessed.  A specific incident 
would have to be provided.  In August 1997, the ESG provided 
the Operational Report-Lessons Learned for the veteran's 
unit for August 1970.  It was noted that the killing of 
civilians, either accidentally or by combat, could not be 
verified unless an official report had been written and 
filed.  An incident not reported could not be verified.  

The veteran also submitted several VA outpatient treatment 
records developed between March 1995 and February 1999.  
These showed diagnoses of dysthymic disorder, generalized 
anxiety disorder, major depressive episode and PTSD.  

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The evidence of record 
indicates that the veteran was apparently not involved in 
combat with the enemy; rather, his primary military 
occupation was wheeled vehicle repairman.  Moreover, there is 
no indication that he ever received any wounds or injuries 
during his period of service.  He did not receive any combat 
badges.  In fact, he had at one time expressed guilt over not 
having been a combat veteran (see the August to September 
1994 VA hospital report); he had also admitted during a 
January 1989 private psychological evaluation that he had not 
been engaged in combat and had stated during an August 1986 
evaluation that he had not experienced traumatic life-
threatening events during service which he was now re-living.  
According to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), 
when it has been determined that a veteran was not engaged in 
combat, "...the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's testimony as 
to the occurrence of the claimed stressor."  See also Swann 
v. Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. 
App. 190 (1990).  There is no evidence of record that the 
veteran experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury to self or others, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran claimed that he had acted as a gunner on surveys, had 
seen an American soldier shot, and had been subjected to 
incoming mortar rounds, there is no corroboration that any of 
the claimed events occurred or that he was in any personal 
danger.  As result, the veteran has presented no objective 
proof of the incurrence of a stressor in service.

While the record contains diagnoses of PTSD based upon the 
history as provided by the veteran, it is concluded that the 
record does not contain documentation of a corroborated 
stressor to support these diagnoses.  Therefore, it is 
concluded that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.



ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

